UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F/A Amendment No. 1 [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2010 OR [] TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 0-26414 GLOBETECH VENTURES CORP. (Exact Name of Registrant as specified in its charter) Province of British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 1130 – 789 West Pender Street, British Columbia V6C 1H2 (Address of principal executive offices) Casey Forward: 604-641-4461; caseyforward@uniserve.com; Suite 1130 – 789 West Pender Street, Vancouver, British Columbia V6C 1H2 (Name, Telephone, E-mail and/or Facsimile and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered or to be registered pursuant to Section 12 (g) of the Act: Common Shares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the Company’s classes of capital or common stock as of the close of the period covered by this annual report: 46,906,563 Common Shares as at September 30, 2010 Indicate by check mark if the registrant is a well-known, seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: (Check one): Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which basis of accounting registrant has used to prepare financial statements included in this filing: U.S. GAAP [ ] International Financial Reporting Standards as issued by International Accounting Standards Board [ ] Other [X] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 [] Item 18 [X] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] ii TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 1 PART I 1 ITEM 1. Identity of Directors, Senior Management, and Advisors 1 ITEM 2. Offer Statistics and Expected Timetable 1 ITEM 3. Key Information 1 Risk Factors 3 ITEM 4 5 A. Information on the Company 5 B. Business Overview and progress of the Company 5 C. Organizational Structure 6 D. Property, Plant and Equipment 6 E. Mineral Properties - Gold Buck, British Columbia, Canada 6 F. Mineral Properties - White Channel, British Columbia, Canada 7 ITEM 5 14 Operating and Financial Review and Prospects 14 Results of Operations 15 Liquidity and Capital Resources 15 Capital Disclosures 16 Financial Instruments and Risks 16 Research and Development 17 Off Balance Sheet Arrangements 17 Legal Proceedings 17 Tabular Disclosure of Contractual Obligations 17 ITEM 6 18 Directors, Senior Management, and Employees 18 ITEM 7 19 Major Shareholders and Related Party Transactions 19 Related Party Transactions 20 ITEM 8 20 Financial Information 20 ITEM 9 21 The Offer and Listing 21 ITEM 10 21 Additional Information 21 Taxation - Certain Canadian Income Tax Consequences to United States Investors 26 ITEM 11 - Quantitative and Qualitative Disclosures about Market Risk 26 ITEM 12 - Description of Securities Other Than Equity Securities 26 PART II 27 ITEM 13 - Defaults, Dividends Arrearages and Delinquencies 27 ITEM 14 - Material Modifications to the Rights of Security Holders and Use of Proceeds 27 ITEM 15. CONTROLS AND PROCEDURES 27 ITEM 16.A - Audit Committee Financial Expert 29 ITEM 16.B - Code of Ethics 29 ITEM 16.C - Principal Accountant Fees and Services 29 ITEM 16.D - Exemptions from the Listing Standards for Audit Committees 29 ITEM 16.E - Purchases of Equity Securities by the Issuer and Affiliated Purchasers 30 ITEM 16.F - Changes in Registrant's Certifying Accountant 30 ITEM 16.G - Corporate Governance 30 PART III 30 ITEM 17 - Financial Statements 30 ITEM 18 - Financial Statements 30 ITEM 19 - Exhibits 30 iii FORWARD-LOOKING STATEMENTS All statements, other than statements of historical fact included in this Form 20-F, are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).Such forward-looking statements involve assumptions, known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of Globetech Ventures Corp. (the “Company”) to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements contained in this Form 20-F.Such potential risks and uncertainties include, without limitation, the Company being in the exploration and development stages with its properties and projects, having limited financial resources, dealing in an industry with fluctuating demand and pricing, having to work with substantial governmental regulations, working in an industry involving hazardous operations, and other risk factors detailed herein.The forward-looking statements are made as of the date of this Form 20-F and the Company assumes no obligation to update the forward-looking statements or to update the reasons actual results could differ from those projected in such forward-looking statements.Therefore, readers are cautioned not to place undue reliance on these forward-looking statements. The Company’s consolidated financial statements and all other references to currency throughout this Form 20-F are stated in Canadian Dollars (“Cdn”) unless specifically indicated otherwise and are prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”), the application of which, in the case of the Company, conforms in all material respects for the periods presented with U.S. GAAP, except as noted in the notes to the consolidated financial statements. PART I ITEM 1.Identity of Directors, Senior Management, and Advisors Not applicable. ITEM 2.Offer Statistics and Expected Timetable Not applicable. ITEM 3.Key Information Selected Financial Data The selected consolidated financial data for each of the years in the most recent five-year periods ended September 30, 2010 have been derived from our consolidated financial statements and the related notes.The consolidated financial statements for the year ended September 30, 2010 can be found included in this Annual Report beginning on page F-1. Our consolidated financial statements have been prepared in accordance with Canadian GAAP.Refer to Note 13 of the consolidated financial statements included herein for a discussion of the material differences between Canadian GAAP and U.S. GAAP, and their effect on the Company’s financial statements. 1 Summary Financial Data Year ended September 30, 2010 Year ended September 30, 2009 Year ended September 30, 2008 Year ended September 30, 2007 Year ended September 30, 2006 Canadian GAAP: Revenue $
